Citation Nr: 1449564	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee condition; right knee condition; bilateral osteomyelitis; bilateral lower extremity conditions, to include neuropathy and radiculopathy; bilateral ankle conditions; arthralgia; bilateral foot conditions; and all nervous conditions have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See correspondence from the Veteran received in September 2014.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In September 2014, the Veteran requested in writing to withdraw his appeal of SMP.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claim for SMP have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In September 2009, the Veteran filed a substantive appeal to the RO's decision to discontinue SMP based on housebound criteria.  See April 2009 Rating Decision.  In a written statement submitted in September 2014, he requested withdrawal of his appeal of this issue.  See correspondence, dated September 18, 2014.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim for entitlement to SMP based on housebound status is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


